Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This is the first Office action on the merits of Application No. 16/195,292, filed on 11/19/2018.  Claims 1-10 are currently pending.

Priority
Application claims the benefit of Korean Application No. 10-2018-0101903, filed on 8/29/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2018 has been received and considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 4 recites:  wherein the second clutch is provided to allow the power completely shifted in the transmission unit to be transmitted to the rotating ring before transmitted to the main shaft.” The phrase “the power completely shifted”, lacks antecedent basis, because, inter alia, no shifts are mentioned in the preceding claims. 
In addition, the phrase “completely shifted”, is further indefinite because the word “completely”, or completely shifted, is a term of degree (relative term), which is not defined in the specification so as to identify the requisite degree or difference between a common shift between gearing pairs, and a “complete shift”. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 6 recites: “wherein each of the second clutch and the third clutch includes a mesh type clutch configured to transmit power as a sleeve is moved in opposite sides from a neutral state to be engaged with each other”. The skilled artisan is not apprised as to what “each other” refers to, and so the scope of the invention cannot be ascertained. 
Also, the phrase: “moved in opposite sides”, should be changed to “moved in opposite directions”, for the purpose of clarity. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6634986 (Kima).
As to claim 1, Kima discloses: (see below Figures for mapping of limitations and analysis).
A powertrain apparatus for a vehicle, the powertrain apparatus comprising: 
a main shaft;
a transmission unit provided to selectively supply power of a motor (See motor 2) to the main shaft with different gear ratios;
a differential connected to the main shaft;
two driveshafts engaged to the differential and provided to output power in opposed directions from the differential; 
a first clutch;
a rotating ring rotatably mounted on the main shaft through the first clutch; and 
a second clutch provided to select either a state where the rotating ring is connected to the transmission unit or a state where the rotating ring is connected to a selected driveshaft of the two driveshafts (See paragraphs 46-47).


    PNG
    media_image1.png
    546
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    520
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    499
    624
    media_image3.png
    Greyscale



As to claim 2, KIma discloses:  wherein the transmission unit includes:
a first drive gear (102) and a second drive gear (104) mounted on a rotation shaft driven by the motor;
a first driven gear (90) and a second driven gear (92) rotatably mounted on the main shaft and engaged with the first drive gear and the second drive gear, respectively; and
a third clutch (38) provided to select either a state where the main shaft is connected to the first driven gear or a state where the main shaft is connected to the second driven gear (See Figs. 6 and 7).
As to claim 3, KIma discloses:  
wherein the first clutch includes a friction clutch configured to vary a frictional force between the main shaft and the rotating ring (syncromesh 36 is a known configuration which combines an initial friction force, and a positive, locking force upon the completion of engagement.
claim 6, as best understood, KIma discloses:  
wherein each of the second clutch and the third clutch (38) includes a mesh type clutch configured to transmit power as a sleeve is moved in opposite sides from a neutral state to be engaged with each other.


As to claim 8, Kima discloses: wherein the two driveshafts include: a first driveshaft continuously engaged to the main shaft; and a second driveshaft continuously engaged to the main shaft and selectively connectable to the rotating ring, wherein the second driveshaft is the selected driveshaft of the two driveshafts (See Interpretation of Claims – the claim language does not preclude, a prior art reference wherein the a second clutch provided to select […] a state where the rotating ring is connected to a selected driveshaft of the two driveshafts, as well as to the other driveshaft).
As to claim 9, Kima discloses:
a first drive gear and a second drive gear mounted on a rotation shaft driven by the motor (See Fig. 6 and Fig. below); and
a first driven gear and a second driven gear rotatably mounted on the main shaft and engaged with the first drive gear and the second drive gear (See Fig. 6 and Fig. below), respectively,
wherein the second clutch is configured to select either a state where the rotating ring is connected to the second driven gear of the transmission unit or a state where the rotating ring is connected to the second driveshaft of the two driveshafts (See paragraphs 46-47, when shifting from third to fourth, second clutch 37 is temporarily set to on, the rotating ring is connected to the second driven gear. 

    PNG
    media_image4.png
    479
    742
    media_image4.png
    Greyscale

As to claim 10, Kima discloses: wherein the transmission unit further includes:
a third clutch (38) provided to select either a state where the main shaft is connected to the first driven gear or a state where the main shaft is connected to the second driven gear (See Figs. 6 and 7)



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2008/0004149 (Mohan).
As to claim 1, Mohan discloses: 
A powertrain apparatus for a vehicle, the powertrain apparatus comprising: 
a main shaft (for instance 68, Fig. 2);
a transmission unit (speed changing unit 58) provided to selectively supply power of a motor (see engine 1, Fig. 2) to the main shaft with different gear ratios;
a differential (56) connected to the main shaft;
two driveshafts (30L, 30R) engaged to the differential and provided to output power in opposed directions from the differential; 

a rotating ring (the gear 114 or 124, associated with a respective clutch 60 or 62) rotatably mounted on the main shaft through the first clutch; and 
a second clutch (the other of 60 or 62) provided to select either a state where the rotating ring is connected to the transmission unit or a state where the rotating ring is connected to a selected driveshaft (30R or 30L)of the two driveshafts (Fig. 2, see also paragraph 29).

Claims 1, and 8-9 are alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by a different interpretation of Mohan.
As to claim 1, Mohan discloses: 
A powertrain apparatus for a vehicle, the powertrain apparatus comprising: 
a main shaft (for instance 116, Fig. 2);
a transmission unit (speed changing unit 58) provided to selectively supply power of a motor (see engine 1, Fig. 2) to the main shaft with different gear ratios;
a differential (56) connected to the main shaft;
two driveshafts (30L, 30R) engaged to the differential and provided to output power in opposed directions from the differential; 
a first clutch (60 or 62);
a rotating ring (the gear 114 or 124, associated with a respective clutch 60 or 62) rotatably mounted on the main shaft through the first clutch; and 
a second clutch (the other of 60 or 62) provided to select either a state where the rotating ring is connected to the transmission unit or a state where the rotating ring is connected to a selected driveshaft (30R or 30L)of the two driveshafts (Fig. 2, see also paragraph 29).

claim 8, Mohan discloses:
wherein the two driveshafts include:
a first driveshaft (30L) continuously engaged to the main shaft; and
a second driveshaft (30R) continuously engaged to the main shaft and selectively connectable to the rotating ring (through the first clutch 60).

As to claim 9, Mohan discloses:
a first drive gear (102) and a second drive gear (104) mounted on a rotation shaft driven by the motor; and
a first driven gear (90) and a second driven gear (92) rotatably mounted on the main shaft and engaged with the first drive gear and the second drive gear, respectively,
wherein the second clutch (60 or 62) is configured to select either a state where the rotating ring  (114 or 124) is connected to the second driven gear (92; i.e. the engaged state of the clutch) of the transmission unit or a state where the rotating ring is connected to the second driveshaft of the two driveshafts (i.e. the residual or disengaged state of either clutch).

Allowable Subject Matter
Claims 4-5  could be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 4, the prior art of record does not anticipate or render obvious: 
“wherein the second clutch is provided to allow the power completely shifted in the transmission unit to be transmitted to the rotating ring before transmitted to the main shaft.”, in combination with the remaining limitations.
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For instance, as to claim 7, Kima does not provide:
“wherein the second clutch is configured such that the rotating ring is used as a hub with a sleeve fitted thereover to be linearly slidable in an axial direction thereof”.


Interpretation of Claims
Claim 1 recites: and a second clutch provided to select either a state where the rotating ring is connected to the transmission unit or a state where the rotating ring is connected to a selected driveshaft of the two driveshafts. From the phraseology, the claim does not exclude a second clutch 
Claim 1 recites: “a rotating ring”. While the term “ring gear”, may be a term of art with regard to planetary type gearing transmissions, the term “rotating ring”, may include any shaft with a hollow center, for example a gear.

Conclusion
	US Patent 7497796 (Ordo), gives an example of an analogous transmission gear unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RYAN P DODD/Examiner, Art Unit 3655                                                                                                                                                                                                        

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655